WRIT GRANTED AND MADE PEREMPTORY:

The trial court erred in denying relators’ motion to strike the jury. La.Code Civ.P. art. 1734 is procedural in nature and thus is to be given retroactive effect. As amended in 1995, article 1734 clearly states the trial court “... shall fix the time for filing the bond, which shall be no later than SO days prior to trial.” (Emphasis added.) Article 1734 is mandatory and affords no discretion to the trial court. Under these circumstances, the trial court erred as a mat*487ter of law in denying relators’ motion to strike the jury. For these reasons, we reverse the judgment of the trial court denying the motion to strike the jury.